                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

 CAPWEALTH ADVISORS, LLC,

           Plaintiff,

 v.
                                                         No.: 3:21-cv-00036
 TWIN CITY FIRE INSURANCE CO.,                           Judge Eli J. Richardson
                                                         Mag. Judge Barbara D. Holmes
           Defendant.                                    JURY DEMAND



                   JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER


         The parties jointly move the Court to enter the attached proposed Agreed Protective Order

so that the parties may exchange information and documents deemed to be confidential. Plaintiff

has requested documents and information concerning, inter alia, defendant’s claims and

underwriting files, which defendant deems confidential, but which defendant is prepared to

produce upon entry of the attached order. Likewise, defendant has requested documents and

information regarding plaintiff’s advisory accounts, which plaintiff deems confidential, but which

plaintiff is prepared to produce upon entry of the attached order.

         The parties submit that this Court’s entry of the attached proposed order, or one similar

thereto, will aid the parties in the progression of this case.

                                                     Respectfully Submitted:


                                                     s/Eugene N. Bulso, Jr.
                                                     Eugene N. Bulso, Jr. (No. 12005)
                                                     BULSO, PLC
                                                     155 Franklin Road, Suite 400
                                                     Brentwood, TN 37027
                                                     Tel: (615) 913-5200
                                                     Fax: (615) 913-5150
                                                     gbulso@bulso.com


4848-2194-8659.1
      Case 3:21-cv-00036 Document 28 Filed 07/27/21 Page 1 of 2 PageID #: 188
                                            Attorneys for Plaintiff

                                            s/ Matthew W. Beato______________
                                            David H. Topol
                                            Matthew W. Beato
                                            Ashley L. Criss
                                            (admitted pro hac vice)
                                            WILEY REIN LLP
                                            1776 K Street NW
                                            Washington, DC 20006
                                            (202) 719-7000

                                            Justin Joy
                                            Schyler Cox
                                            LEWIS THOMASON
                                            424 Church Street, Suite 2500
                                            Nashville, Tennessee 37219-8615

                                            Attorneys for Defendant




4848-2194-8659.1
                                        2

     Case 3:21-cv-00036 Document 28 Filed 07/27/21 Page 2 of 2 PageID #: 189
